DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 06/03/21 for application number 17/338,547.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 reads, “A machine-readable storage media having machine-readable instructions stored thereon,” (emphasis added) and should instead read, “A machine-readable storage medium having machine-readable instructions stored thereon,” (emphasis added) as there is only a single storage medium being introduced, rather than multiple media.  
Claim 20 similarly reads “A machine-readable storage media of claim 19” (emphasis added) and is objected to accordingly.
Claim 20, line 6 reads, “receiving receive the temperature information and outputting a range value” (emphasis added) and should instead read, “receiving the temperature information and outputting a range value” to correct the typographical error.  Appropriate correction is required.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,079,819.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other, with the differences highlighted below:
Instant Application
Patent No. 11,079,819
Claim 1:
A processor comprising: 


one or more temperature sensors; 











circuitry to dynamically update a first power limit of the processor to a second power limit according to temperature information from the one or more temperature sensors, wherein the temperature information indicates that a current temperature is lower than a temperature used to determine the first power limit; and 

a processor core to operate within the second power limit.
Claim 1:
A processor comprising:
at least one core to execute instructions;

one or more thermal sensors associated with the at least one core to provide temperature information; and

a power controller coupled to the at least one core, the power controller having a control logic to receive a customer request for a power limit, and in response to a determination that the power limit request is greater than a static value of a maximum allowable average power limit stored in a configuration storage of the processor, dynamically determine a dynamic maximum allowable average power limit based at least in part on the temperature information, the dynamic maximum allowable average power limit greater than the static value of the maximum allowable average power limit, 



wherein the control logic is to index into a table to obtain a power limit scaling value based on a range value obtained with the thermal information, and dynamically calculate the dynamic maximum allowable average power limit using the static value of the maximum allowable average power limit and the power limit scaling value, the power controller to control one or more operating parameters of the processor based at least in part on a power budget determined using the dynamic maximum allowable average power limit.


Claim 1 of the ‘819 patent discloses all of the limitations of Claim 1 of the instant application except .  As such, Claim 1 is rejected accordingly.
The remaining claims of the instant application repeat the same limitations as recited in the ‘819 patent or are dependent upon repeated claims, and thus are rejected accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding Claim 19, line 1 recites, “A machine-readable storage media having machine-readable instructions stored thereon…” which fails to be limited to the embodiments which fall within a statutory category.
The Specification of the instant application discloses “embodiments may be implemented in code and may be stored on a non-transitory storage medium…” [par 164] Claim 19, however, does not require the storage medium at issue to be non-transitory, and as such, may be a transitory machine-readable storage medium, particularly in light of the distinction provided in the Specification regarding non-transitory storage media.  
Regarding Claim 20, line 1 recites, “A machine-readable storage media of claim 19…” and does not cure the deficiency of Claim 19.  As such, Claim 20 is similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naffziger, US 2012/0054521 A1 (as listed in the IDS) in view of Lindegger, US 2013/0147490 A1.
Regarding Claim 1, Naffziger discloses a processor [processor core in chip 401, Fig. 4, 6] comprising: one or more temperature sensors [power limit controller 404 may, in certain systems, comprise hardware for monitoring chip 401 (e.g. its activity, temperature, etc.) and dynamically vary the power limit for such chip 401, par 53, ll. 5-8].
However, Naffziger does not explicitly teach circuitry to dynamically update a first power limit of the processor to a second power limit according to temperature information from the one or more temperature sensors, wherein the temperature information indicates that a current temperature is lower than a temperature used to determine the first power limit; and a processor core to operate within the second power limit.
In the analogous art of power monitoring, Lindegger teaches circuitry to dynamically update a first power limit of the processor to a second power limit according to temperature information from the one or more temperature sensors, wherein the temperature information indicates that a current temperature is lower than a temperature used to determine the first power limit [the energy threshold values 121 can be set dynamically by the monitoring system 12 depending on the type of energy storage 10 used in the device 1, the current temperature value as provided by the temperature sensor 17, the course or gradient of the temperature value provided by the temperature sensor 17 (for example, a lower energy threshold value for lower temperatures, and a higher energy or charge threshold value for higher temperature), par 38, ll. 1-8]; and a processor core to operate within the second power limit [one or more processors 13, 13’, 13”, Fig. 1; par 31, ll. 1-2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Naffziger and Lindegger before him before the effective filing date of the claimed invention, to incorporate the power monitoring and adjustment as taught by Lindegger into the processor as disclosed by Naffziger, to ensure devices are in compliance with the power supply and ensure system operation [Lindegger, par 3].
Regarding Claim 3, Naffziger and Lindegger disclose the processor of Claim 1.  Naffziger further discloses wherein the first power limit is stored in a memory [power limit values are mapped in a table (which would reside within a memory), Fig. 5; par 66, ll. 4-7].
Regarding Claim 12, Naffziger discloses a system comprising: a memory to store one or more instructions [core chip circuitry 403 may include storage elements for information the chip may utilize for performing operations, par 50, ll. 14-18]; a communication interface to allow processor circuitry to communicate with another device [core 403 resides within chip 401, which has communications interfaces with devices such as power limit controller 404, Fig. 4].  
The remainder of Claim 12 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claim 14, Naffziger and Lindegger disclose the system of Claim 12.  Claim 14 repeats the same limitation as recited in Claim 3, and is rejected accordingly.
Regarding Claim 19, Naffziger discloses a machine-readable storage media having machine-readable instructions stored thereon [core chip circuitry 403 may include storage elements for information the chip may utilize for performing operations, par 50, ll. 14-18].
The remainder of Claim 19 repeats the same limitations as recited in Claim 1, and is rejected accordingly. 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Naffziger and Lindegger, and further in view of Ewen et al., US 6,297,685 B1.
Regarding Claim 2, Naffziger and Lindegger disclose the processor of Claim 1.  However, Naffziger and Lindegger do not explicitly teach wherein the second power limit has higher operating frequency than the first power limit.
In the analogous art of power management, Ewen teaches wherein the second power limit has higher operating frequency than the first power limit [lower voltage levels generate less heat and have higher operating frequencies, col. 2, ll. 65-67; col. 3, ll. 1-2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Naffziger, Lindegger, and Ewen before him before the effective filing date of the claimed invention, to incorporate the lower voltage level as taught by Ewen into the processor as disclosed by Naffziger and Lindegger, to improve system performance [Ewen, col. 1, ll. 12-17].
Regarding Claim 13, Naffziger and Lindegger disclose the system of Claim 12.  Claim 13 repeats the same limitations as recited in Claim 2, and is rejected accordingly.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naffziger and Lindegger, and further in view of Diefenbaugh et al., US 2006/0294400 A1.
Regarding Claim 4, Naffziger and Lindegger disclose the processor of Claim 1.  However, the combination of references does not explicitly teach wherein the circuitry is to dynamically determine a maximum allowable average power limit based on the temperature information.
In the analogous art of power and thermal management, Diefenbaugh teaches wherein the circuitry is to dynamically determine a maximum allowable average power limit based on the temperature information [determining a running average power limit (RAPL) based on a temperature signal, par 33, ll. 1-3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Naffziger, Lindegger, and Diefenbaugh before him before the effective filing date of the claimed invention, to incorporate determining the power limit as taught by Diefenbaugh into the processor as taught by Naffziger and Lindegger, to adjust for power consumption and increases in temperature as it affects performance of computing systems [Diefenbaugh, par 5].
Regarding Claim 15, Naffziger and Lindegger disclose the system of Claim 12.  Claim 15 repeats the same limitations as recited in Claim 4, and is rejected accordingly.
Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naffziger, Lindegger, and Diefenbaugh, and further in view of Artman et al., US 2008/027805 A1.
Regarding Claim 5, Naffziger, Lindegger, and Diefenbaugh disclose the processor of Claim 4.  However, the combination of references does not explicitly teach wherein the maximum allowable average power limit comprises a thermal design power (TDP) value.
In the analogous art of power and thermal management, Artman teaches wherein the maximum allowable power limit comprises a thermal design power (TDP) value [table of maximum TDP values as illustrated in Fig. 8].
It would have been obvious to one of ordinary skill in the art, having the teachings of Naffziger, Lindegger, Diefenbaugh, and Artman before him before the effective filing date of the claimed invention, to incorporate the maximum TDP as taught by Artman, into the processor as disclosed by Naffziger, Lindegger, and Diefenbaugh, to manage power consumption and heat dissipation, to ensure system operation [Artman, par 3].
Regarding Claim 6, Naffziger, Lindegger, Diefenbaugh, and Artman disclose the processor of Claim 5.  Artman further discloses wherein the TDP value is a published TDP value for the processor [TDP values provided in table of configuration information, Fig. 8].
Regarding Claim 16, Naffziger, Lindegger, and Diefenbaugh disclose the system of Claim 15.  Claim 16 repeats the same limitations as recited in Claims 5 and 6, and is rejected accordingly.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Naffziger, Lindegger, and further in view of Matteson et al., US 2009/0296342 A1.
Regarding Claim 7, Naffziger and Lindegger disclose the processor of Claim 1.  However, the combination of references does not explicitly teach logic to receive a customer request for a power limit.
In the analogous art of power and thermal management, Matteson teaches logic to receive a customer request for a power limit [user can input a desired power limit into the GUI, par 14, ll. 16-19].
It would have been obvious to one of ordinary skill in the art, having the teachings of Naffziger, Lindegger, and Matteson before him before the effective filing date of the claimed invention, to incorporate the user input as taught by Matteson into the processor as disclosed by Naffziger and Lindegger, to allow for user control over a system.
Regarding Claim 17, Naffziger and Lindegger disclose the system of Claim 12.  Claim 17 repeats the same limitations as recited in Claim 7, and is rejected accordingly.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Naffziger, Lindegger, and Diefenbaugh, and further in view of Takayanagi et al., US 2010/0213919 A1 (as cited in the IDS).
Regarding Claim 8, Naffziger, Lindegger, and Diefenbaugh disclose the processor of Claim 4.  However, the combination of references does not explicitly teach a mapping circuit to receive the temperature information and to output a range value.
In the analogous art of power and thermal management, Takayanagi teaches a mapping circuit to receive the temperature information and to output a range value [table accessed based on a "different operating temperature or temperature range" via circuitry that maps temperature to a range, Fig. 6; par 41, 52].
It would have been obvious to one of ordinary skill in the art, having the teachings of Naffziger, Lindegger, Diefenbaugh, and Takayanagi before him before the effective filing date of the claimed invention, to incorporate the outputting of a range value as taught by Takayanagi into the processor as disclosed by Naffziger, Lindegger, and Diefenbaugh, to ensure correct operation of the system at the appropriate operating temperature [Takayanagi, par 6].
Regarding Claim 9, Naffziger, Lindegger, Diefenbaugh, and Takayanagi disclose the processor of Claim 8.  Takayanagi further teaches a table having entries, wherein an entry of the table is accessible via the temperature information to obtain a power limit scaling value [table of Fig. 6 containing offset values to be added to the supply voltage, Fig. 6; par 49].
Regarding Claim 10, Naffziger, Lindegger, Diefenbaugh, and Takayanagi disclose the processor of Claim 9.  While Diefenbaugh discloses the allowable average power limit [RAPL, par 33, ll. 1-3], Takayanagi further teaches wherein the maximum allowable power limit is determined based on the power limit scaling value [table of Fig. 6 containing offset values to be added to the supply voltage magnitude].
Regarding Claim 11, Naffziger, Lindegger, Diefenbaugh, and Takayanagi disclose the processor of Claim 9.  Takayanagi further teaches wherein the table is accessible via the range value [temperature compensation unit 42 may select entries of the range that include current operating temperature, par 41, ll. 17-21].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Naffziger, Lindegger, Matteson, and Diefenbaugh, and further in view of Takayanagi.
Regarding Claim 18, Naffziger, Lindegger, and Matteson disclose the system of Claim 17.  Claim 18 repeats the same limitations as recited in Claims 4 and 8-11, and is rejected accordingly.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Naffziger, Lindegger, and Diefenbaugh, and further in view of Takayanagi.
Regarding Claim 20, Naffziger and Lindegger disclose the machine-readable storage media of Claim 19.  Claim 20 repeats the same limitations as recited in Claims 4 and 8-11, and is rejected accordingly.

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186